Citation Nr: 9923947
Decision Date: 08/24/99	Archive Date: 11/08/99

DOCKET NO. 95-05 005               DATE AUG 24, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Phoenix, Arizona

THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for post
traumatic stress disorder (PTSD).

2. Entitlement to an evaluation in excess of zero percent prior to
September 26, 1997 for shell fragment wounds of the right hand.

3. Entitlement to an evaluation in excess of ten percent after
September 26, 1997 for shell fragment wounds of the right hand.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD 

K. K. Enferadi, Associate Counsel 

INTRODUCTION

The veteran had active service from June 1967 to June 1969. 1

This matter arises before the Board of Veterans' Appeals (Board)
from a July 1994 rating decision by the Department of Veterans
Affairs (VA) Regional Office (RO) that granted service connection
for PTSD and assigned a 10 percent evaluation effective from June
10, 1993, and granted service connection for shell fragment wounds
of the right hand and assigned a zero percent evaluation effective
from May 6, 1981.

The Board notes that service connection for residuals of shell
fragment wounds of the right hand initially was denied by the RO in
a rating decision dated in July 1981 for lack of evidence to
substantiate residual disability from an in-service incident.
Subsequently, in July 1994, the RO reopened the veteran's
previously denied service connection claim and granted service
connection for residuals of shell fragment wounds of the right
hand.

During the pendency of this appeal in July 1995, the RO increased
the evaluation for the veteran's PTSD to 30 percent disabling
effective from the date of claim, June 10, 1993. Further, in July
1998, the RO increased the evaluation for residuals of shell
fragment wounds of the right hand to 10 percent, effective from
September 26, 1997. With regard to both of these ratings, because
the applicable diagnostic codes provide for a higher evaluation,
the appeal for both matters is continued.

1 Throughout the veteran's claims folder, the spelling of his last
name has been rendered Gorden and Gordon. Close examination of the
veteran's correspondence and pertinent identifying documents from
official sources reflect that the correct spelling of his last name
is the former rendition. 

2 -

Where there is no clearly expressed intent to limit an appeal, the
RO is required to consider entitlement to all available ratings for
that condition. AB v. Brown, 6 Vet.App. 35 (1993).

FINDINGS OF FACT

1. The veteran's PTSD is manifested by chronic and severe symptoms
that include hindered personal relationships, and anger and lack of
control of temper.

2. Prior to September 26, 1997, the veteran's residuals of shell
fragment wounds of the right hand were evidenced by several linear
scars on the dorsal of the right hand overlying the second
metacarpal.

3. Subsequent to September 26, 1997, the veteran's right hand
disability has been manifested by hypotrophic scars and pain
primarily in the area of the second metacarpal.

CONCLUSIONS OF LAW

1. The schedular criteria for entitlement to an evaluation of 50
percent for PTSD have been met. 38 U.S.C.A. 1155, 5107 (West 1991);
38 C.F.R. 4.132, Diagnostic Code 9411 (1996).

2. The schedular criteria for entitlement to a 10 percent
evaluation prior to September 26, 1997 for residual scars of the
right hand due to fragment shell wounds have been met. 38 U.S.C.A.
1155, 5107; 38 C.F.R. 4.118, Diagnostic Code 7804 (1998).

3. The schedular criteria for an evaluation in excess of 10 percent
for residuals of shell fragment wounds of the right hand subsequent
to September 26, 1997 have not been met. 38 U.S.C.A.  1155, 5107
(West 1991); 38 C.F.R. 4.118-2, Diagnostic Code 7805 (1998).

3 -

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

A review of the record reveals that the RO granted service
connection for the veteran's PTSD in a rating decision dated in
July 1994 and assigned a 10 percent evaluation effective from June
1993. Also, upon reopening the veteran's claim of entitlement to
service connection for residuals of shell fragment wounds of the
right hand, the RO granted service connection and assigned a zero
percent rating effective from May 1981. Before the RO at the time
of that decision were the veteran's service medical records,
service personnel records, and findings from VA examination
conducted in May 1994.

Generally, the veteran's service records as a whole disclosed a
blasting incident in August 1968 in which the veteran's right hand
was injured. The result of the inservice trauma was several linear
scars, some edema, and tenderness. Further, the RO noted that the
veteran served as a rifleman and team leader during service in
Vietnam and was awarded a Purple Heart, in addition to other
medals.

A report from a VA examination conducted in June 1981 revealed
normal findings in general. The examiner reported no evidence of
residuals of shell fragment wounds, full range of motion, and no
tenderness.

During a mental evaluation in December 1993, the veteran indicated
such emotional disturbances as anger, rage, and violence, although
generally non-directed. As to his inservice experiences, the
veteran reported having experienced numerous traumatic events, such
as soldiers killed and wounded in action, close-by enemy movement,
and discriminatory treatment. The evaluator rendered a diagnosis of
PTSD, chronic, delayed onset at Axis 1. At Axis IV, the examiner
evaluated the severity of the veteran's psychosocial stressors as
catastrophic. A Global Assessment Functioning Scale (GAF) score of
50 and decreasing was noted,

4 -

indicative of serious symptoms. The examiner also noted that at
Axis V, the veteran presented some danger of hurting self and
others. VA progress notes for ongoing treatment of PTSD dated in
1993 reveal that the veteran complained of poor sleep and anger,
and stated that he did not know why he was so angry. The veteran's
symptoms ranged from anger, to agitation, sadness, and anxiety.

As to clinical findings related to the right hand upon VA
examination in 1994, the examiner noted that other than shrapnel
fragments, the veteran's right hand was normal. Several linear
scars in the dorsum of the right hand overlying the second
metacarpal and right thumb were reported. The veteran reported some
pain and discomfort.

With respect to the 1994 VA examination for PTSD, the examiner
recited the veteran's service history and in particular, the
incident in which he witnessed his friend being blown apart. Also,
the examiner noted that the veteran reported problems with his past
employers, but stated that he had been working for six years in
construction at that time. The veteran reported that he became
irritated easily and had trouble with memory and concentration.
Also, the veteran stated that he had flashbacks when he heard
helicopters and often has thought of his best friend who he lost.

He also stated that he had lost interest in his hobbies and that he
remained depressed. The veteran denied suicidal thoughts. On
examination, the examiner noted that the veteran's speech was
coherent, although at times he was quite evasive and vague. Also,
the veteran's mood was depressed and affect blunt, albeit
appropriate. There was no evidence of psychosis. The veteran's
cognitive functions were grossly intact, insight fair, and judgment
as to taking care of himself was good. Diagnoses rendered at Axis
I were moderate to severe PTSD, chronic in nature; and at Axis IV,
psychosocial stressors, moderate to severe combat experiences, with
a lack of support system.

5 -

Also of record are VA progress notes for sessions related to PTSD
conducted in 1994 to 1995. Overall, the notes reveal ongoing
treatment for PTSD-related symptoms.

In January 1995, the veteran had a personal hearing. The veteran's
wife also attended the hearing. The veteran testified that he is
right-handed. Transcript (T.) at 2. The veteran stated that he
experiences pain, stiffness, and weakness in the right hand that
extends from the palm area to the wrist. (T.) at 4. Further, the
veteran stated that he has to hold his hand to be able to write.
(T.) at 4. The pain is a throbbing pain and tends to increase with
use. (T.) at 5. Also, when the pain is throbbing, the veteran
stated that he runs the hand under cold water and that tends to
numb the pain for a while. (T.) at 5. The pain is particularly
noticeable from the palm to the area between the thumb and index
finger. (T.) at 5. The veteran reported that the pain is present
most of the time. (T.) at 6. The veteran stated that no surgery was
done on his hand, to his knowledge, at the time of the inservice
injury. (T.) at 6.

Further, the veteran stated that with weather changes, his right
hand swells. (T.) at 6. Also, when he shakes hands, the pain
increases. (T.) at 7. The veteran further testified that he could
feel the nerves in his right wrist "jump" and that make sit
difficult for him to grab hold of items. (T.) at 7. Upon use of his
right hand, the veteran stated that his right hand and arm get
tired. (T.) at 7. When the symptoms increase, the veteran stated
that he uses Tylenol. (T.) at 8. Also, he stated that there is a
great difference between the right and left hands in that the right
hand tends to remain swollen in the palm area. (T.) at 8. When
questioned about his work, the veteran stated that he is in
construction, but that he tries not to use his hands frequently.
(T.) at 8.

The veteran stated that he was seen by a VA doctor and was x-rayed
at that time. (T.) at 10. Also, he stated that he was given anti-
inflammatory medicine. (T.) at 10. The veteran's wife stated that
the veteran tries to hide the problem with his right hand, but that
at times, he has to call in sick from his work because of his pain.
(T.) at 11.

6 -

As relates to the veteran's PTSD, the veteran testified that he
gets frustrated and then he does not want to talk about his Vietnam
experiences. (T.) at 11. The veteran reported that he has about
three nightmares per week and that certain things on the television
will precipitate his nightmares. (T.) at 12. Also, the veteran
stated that when he gets frustrated, he gets very depressed and
does not care about anything. (T.) at 12. He stated that he also
gets violent and very angry. (T.) at 13. The veteran stated that he
has problems with his children and trouble communicating with his
wife. (T.) at 13. He testified that he has some associates, but not
any close friends. (T.) at 13, 14. The veteran stated that he does
not talk about his Vietnam experiences, even with the VA
counselors. (T.) at 14. Certain things do trigger his recollections
about Vietnam, but the veteran stated that he does not take any
medication for depression. (T.) at 14, 15. When asked about dealing
with coworkers, the veteran stated that when he has to confront a
problem, he deals with it in a physical manner. (T.) at 16. He
stated that he does try to deal with everybody, but that it is hard
to walk away from a problem, particularly if he thinks it is
directed toward him. (T.) at 16.

In response to the hearing officer's questions concerning her
relationship with the veteran, the veteran's wife stated that they
are unable to talk with each other. (T.) at 18. She stated that he
does not trust anyone and explodes easily at her and the children.
(T.) at 18. The veteran's wife also stated that his symptoms have
gotten worse over time. (T.) at 18. The veteran stated that he no
longer attends group sessions as he used to do, but that he gets
too frustrated. (T.) at 22. When asked about his cur-rent job, the
veteran stated that he had been working for six years with the same
employer. (T.) at 22. He testified that he had an incident with one
of his coworkers, but he still is able to work with that person.
(T.) at 22, 23. When he takes a day off, the veteran stated that he
goes to the park and socializes with a few people. (T.) at 25. When
he and his wife go out, the veteran stated that they tend to go to
the dog track or to the casino. (T.) at 25, 26. The veteran also
stated that he no longer attends Church. (T.) at 26.

7 -

The veteran's record also includes findings from VA examination
conducted in December 1996. At that time, the veteran stated that
he was "stressed out," was having a hard time, and felt like giving
up. The examiner noted. that the veteran's speech was normal,
thought processes were goal-oriented and logical, and that he was
fairly concrete in his thinking. The veteran denied hallucinations,
illusions, or feelings of unreality. The veteran's mood was
somewhat angry and irritable, and his affect slightly labile. At
that time, his emotional regulation was appropriate, he was alert,
and his judgment was good and his insight fair. The diagnoses
rendered were chronic and severe PTSD at Axis I; at Axis III,
shrapnel wounds over various parts of his body; at Axis IV,
moderate to severe problems; and at Axis V, the examiner noted a
GAF score of 50 to 60 over the previous year, with evidence of some
trouble staying at work and controlling his temper. The examiner
noted that the veteran was able to maintain his job.

During a VA examination for scars conducted in September 1997, the
examiner recited the veteran's inservice injury that resulted in
scarring in the right hand. The examiner noted that over the years,
the scars have become less visible, but that the veteran complained
of pain following strenuous activity, worse at the second
metacarpal. The examiner reported that the radial aspect of the
right hand was tender to touch. Also, the examiner noted full range
of motion in the joints. The examination revealed small linear
hypopigmented scars on the right hand, not hyperpigmented,
atrophic, or adhesive.

In January 1998, the veteran underwent an orthopedic examination,
the report of which includes a recitation of his inservice injury
to the right hand. The veteran reported pain in the right hand,
particularly in the right index metacarpal area. The veteran also
reported that his right hand will jump at times, and that he has to
use his left hand to stop the jumping. He also stated that he has
weakness in the right hand on gripping and that it hurts when he
tries to use a hammer. Also, the veteran reported fatigability, but
no incoordination of the right hand. The examiner reported normal
sensory examination to pinwheel. The veteran was able to flex all
digits to the distal palmar crease except the right index finger,
which lacked

8 -

approximately one-quarter inch of touching. There was no complaint
of pain with these maneuvers.

With respect to scars, the examiner noted small scars at the dorsum
of the hands in the index metacarpal area and the volar base of the
right thumb. Capillary circulation was normal in the right hand and
there was no visible muscle damage. Some tenderness was noted in
the right index finger area. Further, Tinel's sign was negative on
the right side. The examiner noted that x-ray studies of the right
hand revealed no evidence of shrapnel fragments. The examiner
further stated that functional impairment of the right hand is
minimal.

During a VA examination in March 1998, the veteran reported that he
worked in construction 35 to 40 hours per week. He also reported
that he takes Motrin four to five times per week for problems
related to his hands and other extremities. The examiner noted that
the x-ray reports from January 1998 were within normal limits. With
respect to the right hand, other than soreness and stiffness in his
knuckles, the veteran reported no other problems with his right
hand. On examination, the examiner noted normal capillary
circulation and no tenderness or swelling at the proximal
interphalangeal joint. The veteran complained of soreness in the
second, third, fourth, and fifth proximal interphalangeal joints
when he tried to flex the digits to the proximal palmar crease. The
examiner noted that this effort lacked approximately 3/8 of an
inch. Further, the examiner noted that the veteran could oppose the
thumb to all digits. Sensory examination to pinwheel demonstrated
complaints of numbness in the dorsal and volar aspects of the right
hand. The examiner noted that such complaints did not follow the
anatomic pattern.

Analysis

A claim placed in appellate status by disagreement with the initial
rating award and not yet ultimately resolved is an original claim
as opposed to a new claim for increase. Fenderson v. West, 12 Vet.
App. 119 (1999). Such is the case with this veteran's claims in
that he disagreed with the initial rating action rendered in July
1994 when the RO initially granted service connection for PTSD and
assigned a 10

- 9 -

percent evaluation, and granted service connection for residuals of
shell fragment wounds of the right hand, and assigned a zero
percent evaluation.

Thus, in contrast to the holding in Francisco v. Brown, where the
Court held that in those cases where entitlement to compensation
has already been established and an increase in evaluation is at
issue, the present level of disability is of primary concern, 38
C.F.R. 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994), under
Fenderson, such rule is not applicable to a disability rating
assignment that follows the initial grant of service connection.
Fenderson v. West, 12 Vet. App. 119. In these cases, evidence from
the time of the original claim, including medical records related
to recent findings, is considered in determining whether a higher
disability rating is warranted. Id. Thus, the record as a whole is
viewed in making an appropriate rating decision. Id.

The assignment of a rating is a determination based on specific
findings of fact. Zink v. Brown, 10 Vet. App. 258, 259 (1997).
Disability evaluations are determined, as far as is practicable,
upon the average impairment of earning capacity attributable to
specific injuries or combination of injuries coincident with
military service. 38 U.S.C.A. 1155; 38 C.F.R. 4.1 (1998). The
degrees of disability contemplated in the evaluative rating process
are considered adequate to compensate for loss of working time due
to exacerbation or illnesses proportionate to the severity of the
several grades of disability. 38 C.F.R. 4.1. Further, in the case
where there is a question as to which of two evaluations applies to
the veteran's disability, the higher evaluation will be assigned if
the Board determines that the disability picture more nearly
approximates the criteria required for that rating. Otherwise, the
lower evaluation will be assigned. 38 C.F.R. 4.7 (1998).

Increased rating for PTSD

The agency of original jurisdiction must consider certain elements
when evaluating a mental disorder. For example, the frequency,
severity, and duration of psychiatric symptoms, the length of
remissions, and the veteran's capacity for adjustment during
periods of remission are all factors that merit consideration. 38
C.F.R.

- 10 -

 4.126(a) (1998). A rating related to mental disorders is based on
the entire evidence of record that bears on both occupational and
social impairment rather than merely on the examiner's assessment
of the level of disability identified during the examination. Id.
Although the agency of original jurisdiction will consider the
extent of social impairment, it does not assign an evaluation based
merely on this factor. 38 C.F.R. 4.126(b) (1998).

During the course of this veteran's appeal, the regulations
governing ratings of psychiatric disabilities were revised. See 38
C.F.R. 4.130. Thus, the version most favorable to the veteran will
apply. See Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991). The
Board notes that under the new regulations, the evaluation criteria
for mental disorders substantially changed, in that the new
criteria focuses more on the individual symptoms as manifested
throughout the record, rather than on medical opinions
characterizing overall social and industrial impairment as mild,
definite, considerable, severe, or total. Upon a thorough review of
the veteran's evidence of record, the Board recognizes that the
clinical data and subjective complaints in this case support an
evaluation of 50 percent under the former criteria. 38 C.F.R.
4.132, Diagnostic Code 9411.

Under the criteria in effect prior to November 7, 1996, a 30
percent evaluation is warranted for PTSD when there is definite
impairment in the ability to establish or maintain effective and
wholesome relationships with people, and when psychoneurotic
symptoms result in such reduction in initiative, flexibility,
efficiency, and reliability levels as to produce definite
industrial impairment. 38 C.F.R. Part 4, Diagnostic Code 9411
(1996). An evaluation of 50 percent for PTSD requires competent
evidence that the ability to establish or maintain effective or
favorable relationships with people be considerably impaired and
that reliability, flexibility, and efficiency levels be so reduced
by reason of psychoneurotic symptoms so as to result in
considerable industrial impairment. Id. The Board notes that it is
these criteria that most appropriately align with the veteran's
PTSD symptomatology, as substantiated by clinical findings and
subjective complaints of record.

Essentially, the objective findings and subjective complaints of
record support that the veteran is impaired in his ability to
maintain effective and wholesome relationships with others. During
his personal hearing in January 1995, the veteran and his spouse
stated that they had difficulties in communicating with each other
and that the veteran was often angry with family members, including
his three children. Furthermore, the veteran testified that he had
some trouble with coworkers and that his tendency was to display
his anger in a physical manner. Moreover, the veteran stated that
he no longer attends Church because of a lack of distrust of people
in general. See above Personal Hearing Transcript dated in January
1995.

Additionally, during the mental status examination in December
1996, the examiner noted that the veteran's mood was angry and
irritable, his affect was somewhat unsteady, and that he had
difficulty in maintaining his composure during the examination. As
stated above, the examiner diagnosed the veteran's PTSD as chronic
and severe, noting that the veteran appeared to be increasingly
angry and uncontrolled. Thus, the symptomatology as indicated above
support a 50 percent evaluation under the 1996 rating criteria. 38
C.F.R. 4.132, Diagnostic Code 9411.

However, such findings as those stated above are not productive of
impairment so as to warrant the next higher rating of 70 percent,
neither under the former rating criteria nor the amended criteria.
For an assignment of 70 percent, the criteria formerly in effect
provide that the veteran must show severe impairment in his ability
to maintain effective or favorable relationships with family,
friends, or others. As to industrial impairment, the veteran must
present evidence of psychoneurotic symptoms severe and persistent
in nature, such that the veteran is severely hindered in his
ability to obtain or retain employment. Id.

In this specific case, the veteran has not submitted evidence of
severe impairment in the workplace or such severe impairment in his
personal or familial relationships. The veteran is able to retain
employment, as the evidence supports that he has been working at
the same job in construction for the past six years. Further,
although he reported a particular incident with a coworker that
apparently could have resulted in a physical altercation, he
reported that he tries to deal with everybody at the

- 12 -

workplace. Moreover, although the veteran and his spouse stated
that the veteran has missed work more frequently lately, it appears
that the veteran's other disabilities have an impact on his ability
to attend regularly, and that his absence is not necessarily
attributed solely to PTSD symptomatology. Thus, the veteran
symptoms do not rise to the level of the severity required under
the prior rating criteria for a 70 percent evaluation. Id.

Moreover, the veteran has not submitted evidence of mental
impairment of such a severe nature so as to merit an evaluation of
70 percent under the amended criteria. 38 C.F.R. Part 4, Diagnostic
Code 9440 (1998). To warrant a 70 percent evaluation, the veteran
must provide evidence of occupational and social impairment, with
deficiencies in most areas, such as work, school, family
relationships, judgment, thinking, or mood, due to such symptoms
as: suicidal ideation, obsessional rituals which interfere with
routine activities, speech intermittently illogical, obscure or
relevant; near-continuous panic or depression affecting the ability
to function independently, appropriately and effectively; impaired
impulse control (such as unprovoked irritability with periods of
violence); spatial disorientation; neglect of personal appearance
and hygiene; difficulty in adapting to stressful circumstances
(including work or a worklike situation); inability to establish
and maintain effective relationships. Id.

Evidence has not been obtained of deficiencies or impairment in
those areas that would warrant, under the current rating criteria,
the assignment of a disability rating greater than assigned. Id.
Although the veteran asserts that he has difficulties in his
personal and work relationships, such conflicts do not entail the
sort of behavior contemplated within the rating criteria for a 70
percent evaluation. For example, the veteran has not presented
evidence of suicidal tendencies or obsessive rituals that interfere
with routine activities. Further, the evidence of record does not
substantiate depression to the extent that the veteran is unable to
care for himself or is neglectful in his personal appearance.
Additionally, although the veteran reported that he has periods of
uncontrolled anger and temper, there are no objective data that
tend to suggest unprovoked irritability or impaired impulse control
accompanied by violence. Thus, in this respect, the veteran's
mental

13 -

disability also does not warrant an 'evaluation of 70 percent under
the current regulation. Id.

Under the "benefit-of-the-doubt" rule, where there exists "an
approximate balance of positive and negative evidence regarding the
merits of an issue material to the determination of the matter,"
the veteran shall prevail upon the issue. See Alemany v. Brown, 9
Vet.App. 518, 519 (1996); Brown v. Brown, 5 Vet.App. 413, 421
(1993). With application of the benefit-of-the-doubt rule, the
Board concludes that upon review of the record in its entirety,
objective findings and clinical data support an increased
evaluation in excess of 30 percent for the veteran's PTSD. 38
U.S.C.A. 5107(b); 38 C.F.R. 3.102, 4.3. The evidence as a whole is
in relative balance as to warranting a finding of impairment
comparable to a 50 percent rating, but not higher, under the
regulatory provisions applicable prior to and after November 7,
1996.

Right hand

The veteran in this case seeks entitlement to a compensable
evaluation for residuals of shell fragment wounds of the right
hand. The Board notes that the veteran has submitted a well
grounded claim and is satisfied that all necessary evidence has
been received for an equitable disposition of the veteran's appeal.
38 U.S.C.A. 5107(a).

As stated above, disability evaluations are based on the average
impairment of earning capacity attributable to specific injuries or
combination of injuries coincident with military service. 38
U.S.C.A. 1155; 38 C.F.R. 4.1. Moreover, the degrees of disability
contemplated in the evaluative rating process are considered
adequate to compensate for loss of working time due to exacerbation
or illnesses proportionate to the severity of the several grades of
disability. 38 C.F.R. 4.1. Further, as noted earlier herein, the
Board has considered evidence from the time of the original claim,
including medical records related to recent findings in making an
appropriate rating decision. Fenderson v. West, 12 Vet. App. 119,

- 14 -

The veteran's right hand disability currently is rated under
Diagnostic Code 7805 that pertains to scars. 38 C.F.R. 4.118,
Diagnostic Code 7805 (1998). That diagnostic code requires that the
disability be rated according to the limitation of function of the
particular part affected. Thus, pursuant to Diagnostic Code 5309
that relates to muscle injuries to Group IX, the regulations
provide that with evidence of limitation of motion that affects the
hand, a minimum of 10 percent is assigned. 38 C.F.R. 4.73,
Diagnostic Code 5309 (1998). The Board further notes that
amendments to the rating criteria for muscle injuries occurred on
July 3, 1997, during the pendency of the appeal. See 62 Fed. Reg.
30235-30240 (1997). However, the amendments primarily dealt with
reorganization, and as such, do not affect the outcome of the claim
on appeal. 38 C.F.R. 4.73, Diagnostic Code 5309.

Regarding the veteran's claim of entitlement to a compensable
evaluation for residuals of shell fragment wounds prior to
September 26, 1997, the Board concludes that for the reasons as
outlined below, the veteran is entitled to a rating of 10 percent
effective from May 13, 1994. At the time service connection was
granted in July 1994, before the RO were the veteran's service
medical records, personnel records, and reports from June 1981 and
May 1994 VA examinations. In general, service medical records
disclosed trauma to the right hand from a blasting incident that
resulted in edema and tenderness. There was no evidence of fracture
and x-ray studies were essentially unremarkable. However, it is
noted in an entry dated August 22, 1968 that pathology of the right
hand at that time included edema, maximum tenderness, and
hyperesthesia over the dorsum of the right hand, in particular,
over the distal second metacarpal and in between the second and
third metacarpal.

The first clinical data of record post-service related to the right
hand are contained in the report of the 1981 VA examination. During
that examination, the examiner noted findings were within normal
limits; in fact, the examiner noted no evidence of residuals from
shell fragment wounds. However, with respect to the 1994 VA
clinical findings, the examiner reported evidence of several linear
scars in the right hand and remnants of shrapnel. Moreover, the
examiner noted that the veteran complained of residual pain and
discomfort.

- 15 -

The assignment of a particular diagnostic code depends entirely on
the facts of a specific case. Butts v. Brown, 5 Vet. App. 532, 538
(1993). One diagnostic code may be more appropriate than another
based on such factors as an individual's relevant medical history,
the current diagnosis, and demonstrated symptomatology. A change in
the diagnostic code by a VA adjudicator must be specifically
explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992);
see also Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

In addition to Diagnostic Code 7805, Diagnostic Code 7804 also
relates to scars and provides for a 10 percent rating upon
presentation of evidence of tenderness and pain. 38 C.F.R. 4.118-2,
Diagnostic Code 7804 (1998). In the present case, no evidence of
symptomatology related to Muscle Group IX injuries, that is, no
limitation of motion or function, has been submitted. However,
although the veteran is not entitled to a compensable evaluation
pursuant to Diagnostic Code 7805, a 10 percent evaluation is war-
ranted pursuant to 38 C.F.R. 4.118, Diagnostic Code 7804. The Board
finds that based on clinical findings of pain and discomfort as
noted during the May 13, 1994 VA examination, a 10 percent rating
under this particular diagnostic code is merited for residual scars
related to shell fragment wounds. Under Diagnostic Code 7804, a 10
percent rating is the maximum evaluation. Id.

The veteran is not entitled to an evaluation in excess of 10
percent under any other potentially applicable diagnostic code. For
example, ankylosis of the fingers is neither contended nor shown;
thus, Diagnostic Codes 5224, 5225, or 5226 are not for
consideration in this case. 38 C.F.R. 4.71a-18, Diagnostic Codes
5224, 5225, 5226 (1998). Therefore, the Board has determined that
an assignment of 10 percent pursuant to Diagnostic Code 7804 as of
May 13, 1994 at the time of the VA examination is appropriate in
this veteran's case.

However, the Board concludes that the veteran's right hand
disability does not warrant an evaluation in excess of 10 percent
for the period subsequent to September 26, 1997. Overall, the
clinical data of record do not substantiate a decrease in range of
motion; thus, no evidence of limitation of function has been

- 16 -

submitted. Therefore, Diagnostic Code 7805 does not provide an
avenue for an evaluation in excess of 10 percent in this case. 38
C.F.R. 4.118-2, Diagnostic Code 7805.

Thus, the Board concludes that subsequent to September 26, 1997,
evidence has not been presented that the veteran's right hand
disability is productive of impairment beyond the current 10
percent rating. The Board is cognizant of the veteran's contentions
that he experiences pain and tenderness; however, the medical
evidence of record does not substantiate symptomatology beyond that
contemplated within the current rating. See 38 C.F.R. 4.118-2,
Diagnostic Code 7804. In rendering the foregoing determinations and
conclusions, the Board has considered the veteran's contentions and
all potential applicable regulations and laws relevant to the
veteran's assertions. Schaftath v. Derwinski, 1 Vet. App. 589
(1991).

ORDER

An evaluation of 50 percent for PTSD is allowed, subject to the
controlling laws and regulations governing the payment of monetary
awards.

Entitlement to an evaluation prior to September 26, 1997 for shell
fragment wounds of the right hand is allowed, subject to the
controlling laws and regulations governing the payment of monetary
awards.

Entitlement to an evaluation in excess of ten percent after
September 26, 1997 for shell fragment wounds of the right hand is
denied.

Vito A. Clementi 
Acting Member, Board of Veterans' Appeals

- 17 - 


